The opinion of the court was delivered by
Tart, J.
It has been many times expressly decided in this State that in a case like the present, the defendant cannot plead in offset a claim in his favor’ against the payee of the note; but that under the general issue, he can make any defence against the note, which grew out of the note transaction, or out of any agreement between himself and the payee in relation to the note. Among the cases so holding are Britton v. Bishop et al., 11 Vt. 70; and Armstrong v Noble, 55 Vt. 429. In Adams v. Bliss, 16 Vt. 39, it was held that offset could not be pleaded although the note had been transferred for the purposes of collection merely. The defendant in this case gave notice, by his pleadings, of payment, but the findings of the court below do not show payment, but an independent claim in offset against the payee. Whatever view we might take of the case were the question a new .one, we are not inclined to disturb a rule which has been so long followed, and so generally understood.
Judgment affirmed.